Exhibit 10.17(H)

[OCF Version]

YAHOO! INC.

1995 STOCK PLAN

(AS AMENDED AND RESTATED APRIL 24, 2007)

PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”), dated
as of February 25, 2009 (the “Date of Grant”), is made by and between Yahoo!
Inc., a Delaware corporation (the “Company”), and Carol Bartz (the “Grantee”).

WHEREAS, the Company has adopted the Yahoo! Inc. 1995 Stock Plan, as amended
(the “Plan”), pursuant to which the Company may grant Restricted Stock Units
that are subject to performance-based vesting conditions;

WHEREAS, the Company desires to grant to the Grantee the number of Restricted
Stock Units provided for herein;

NOW, THEREFORE, in consideration of the recitals and the mutual agreements
herein contained, the parties hereto agree as follows:

Section 1. Grant of Restricted Stock Unit Award

(a) Grant of Restricted Stock Units. The Company hereby grants to the Grantee
162,070 Restricted Stock Units (such total number, the “Target Number” of
Restricted Stock Units; and one-third of Target Number being the “Annual Target
Number” of Restricted Stock Units for each of 2009, 2010 and 2011) on the terms
and conditions set forth in this Agreement and as otherwise provided in the Plan
(the “Award”).

(b) Incorporation of Plan; Capitalized Terms. The provisions of the Plan are
hereby incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan. The Administrator shall have final
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations thereunder, and its decision shall be binding and
conclusive upon the Grantee and his/her legal representative in respect of any
questions arising under the Plan or this Agreement.

 

1



--------------------------------------------------------------------------------

Section 2. Terms and Conditions of Award

The grant of Restricted Stock Units provided in Section 1(a) shall be subject to
the following terms, conditions and restrictions:

(a) Limitations on Rights Associated with Units. The Restricted Stock Units are
bookkeeping entries only. The Grantee shall have no rights as a stockholder of
the Company, no dividend rights and no voting rights with respect to the
Restricted Stock Units.

(b) Restrictions. Restricted Stock Units and any interest therein, may not be
sold, assigned, transferred, pledged, hypothecated or otherwise disposed of,
except by will or the laws of descent and distribution. Any attempt to dispose
of any Restricted Stock Units in contravention of the above restriction shall be
null and void and without effect.

(c) Lapse of Restrictions. Subject to Sections 2(e) through 2(g) below, the
Restricted Stock Units credited to the Grantee for each Performance Year (as
defined in Exhibit A) pursuant to the performance-based vesting provisions set
forth in Exhibit A attached hereto shall vest and become non-forfeitable upon
the third anniversary of the Date of Grant; provided, however, that if a Change
in Control (as defined in Section 2(g)) occurs prior to the third anniversary of
the Date of Grant, the performance-based vesting requirements referred to in
this Section 2(c) shall not apply with respect to the year in which such Change
in Control occurs or any subsequent Performance Year, and the following
provisions shall apply: the number of Restricted Stock Units that shall vest
upon the third anniversary of the Date of Grant shall equal the sum of (i) the
number of Restricted Stock Units (if any) credited (or to be credited) to the
Grantee in accordance with Exhibit A with respect to Performance Year(s) ended
prior to the year in which the Change in Control occurs (“Credited Restricted
Stock Units”), plus (ii) the Annual Target Number of Restricted Stock Units for
the Performance Year in which the Change in Control occurs and any subsequent
Performance Year(s) (the “Remaining Uncredited Restricted Stock Units”). Any
Restricted Stock Units that do not vest in accordance with the foregoing
provisions of this Section 2(c) or pursuant to the provisions of Sections 2(e)
through 2(g) below shall terminate as of the third anniversary of the Date of
Grant.

(d) Timing and Manner of Payment of Restricted Stock Units. As soon as
practicable after (and in no case more than seventy-four days after) the date
any Restricted Stock Units subject to the Award become non-forfeitable (the
“Payment Date”), such Restricted Stock Units shall be paid by the Company
delivering to the Grantee, a number of Shares equal to the number of Restricted
Stock Units that become non-forfeitable upon that Payment Date. The Company
shall issue the Shares either (i) in certificate form or (ii) in book entry
form, registered in the name of the Grantee. Delivery of any certificates will
be made to the Grantee’s last address reflected on the books of the Company and
its Subsidiaries unless the Company is otherwise instructed in writing. Neither
the Grantee nor any of the Grantee’s successors, heirs, assigns or personal
representatives shall have any further rights or interests in any Restricted
Stock Units that are so paid. Notwithstanding anything herein to the contrary,
the Company shall have no obligation to issue Shares in payment of the
Restricted Stock Units unless such issuance and such payment shall comply with
all relevant provisions of law and the requirements of any Stock Exchange.

 

2



--------------------------------------------------------------------------------

(e) Termination of Employment. The following provisions shall apply in the event
of the termination of the Grantee’s employment or service with the Company,
Parent or any Subsidiary:

(i) Except as expressly provided below in Sections 2(e)(ii) or Section 2(g), in
the event of the termination of the Grantee’s employment or service with the
Company, Parent or any Subsidiary for any reason prior to the lapsing of the
restrictions in accordance with Section 2(c) hereof with respect to any of the
Restricted Stock Units granted hereunder, such portion of the Restricted Stock
Units held by Grantee shall be automatically forfeited by the Grantee as of the
date of termination. Neither the Grantee nor any of the Grantee’s successors,
heirs, assigns or personal representatives shall have any rights or interests in
any Restricted Stock Units that are so forfeited.

(ii) Notwithstanding the foregoing clause (i) but subject to Section 2(g) below,
in the event the Grantee’s employment or service with the Company, Parent or any
Subsidiary is terminated (A) as a result of the Grantee’s death or Disability,
(B) by the Company, Parent or any Subsidiary without Cause or (C) by the Grantee
with Good Reason (a “Qualifying Termination”), the Restricted Stock Units shall
vest as set forth below:

(A) If a Qualifying Termination occurs prior to any Change in Control (as
defined in Section 2(g)), upon the date of the Grantee’s termination, any
Restricted Stock Units credited (or to be credited) to the Grantee in accordance
with Exhibit A with respect to Company performance for any Performance Year
ended prior to the year in which such termination occurs, to the extent then not
vested, shall vest and become non-forfeitable. In addition, (A) upon December 31
of the Performance Year in which the Grantee’s Qualifying Termination occurs,
any Restricted Stock Units credited (or to be credited) to the Grantee in
accordance with Exhibit A with respect to Company performance for such
Performance Year (assuming no termination of employment had occurred), shall
vest and become non-forfeitable and (B) upon December 31 of any Performance Year
following the Performance Year in which the Grantee’s Qualifying Termination
occurs, the Restricted Stock Units shall be subject to pro-rata vesting such
that the number of Restricted Stock Units that shall become vested and
non-forfeitable shall equal (x) any Restricted Stock Units credited (or to be
credited) to the Grantee in accordance with Exhibit A with respect to Company
performance for such Performance Year (assuming no termination of employment had
occurred), multiplied by (y) a fraction (not greater than 1), the numerator of
which is the number of full months the Grantee was employed or rendering
services in the Performance Year in which the Grantee’s Qualifying Termination
occurs (such numerator, the “Number of Additional Months”) and the denominator
of which is twelve (12). Any Restricted Stock Units that do not vest in
accordance with the two preceding sentences shall terminate and be forfeited
effective as of December 31 of the applicable Performance Year.

 

3



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if a Change in Control occurs after a Qualifying
Termination and prior to the third anniversary of the Date of Grant, upon the
date of the Change in Control, the Restricted Stock Units that shall become
vested and non-forfeitable shall equal the sum of: (i) the number of Credited
Restricted Stock Units, plus either (A) if the Change in Control occurs in the
Performance Year in which the Grantee’s Qualifying Termination occurs, the
number of Remaining Uncredited Restricted Stock Units multiplied by (x) a
fraction (not greater than 1), the numerator of which is twelve (12) plus the
Number of Additional Months, and the denominator of which is the number of whole
months between January 1 of the year in which the Change in Control occurs and
December 31 of the third Performance Year or (B) if the Change in Control occurs
in any Performance Year following the Performance Year in which the Grantee’s
Qualifying Termination occurs, the number of Remaining Uncredited Restricted
Stock Units multiplied by (y) a fraction (not greater than 1), the numerator of
which is the Number of Additional Months, and the denominator of which is the
number of whole months between January 1 of the year in which the Change in
Control occurs and December 31 of the third Performance Year. Any Restricted
Stock Units that do not vest upon the date of the Change in Control shall
terminate and be forfeited as of the date of the Change in Control.

(B) If a Change in Control occurs prior to the third anniversary of the Date of
Grant and a Qualifying Termination occurs after such Change in Control, then
upon the date of the Grantee’s termination, the Restricted Stock Units that
shall become vested and non-forfeitable shall equal the sum of: (i) the number
of Credited Restricted Stock Units, plus (ii) the number of Remaining Uncredited
Restricted Stock Units multiplied by (y) a fraction (not greater than 1), the
numerator of which is the number of whole months between January 1 of the year
in which the Change in Control occurs and the date of such termination of
employment plus twelve (12), and the denominator of which is the number of whole
months between January 1 of the year in which the Change in Control occurs and
December 31 of the third Performance Year; and any Restricted Stock Units that
do not vest in accordance with the foregoing provisions of this clause (B) shall
terminate and be forfeited as of the date of termination.

(iii) For purposes of this Agreement, “Disability,” “Cause,” and “Good Reason”
shall have the same meanings as in the Grantee’s employment agreement with the
Company entered into on January 13, 2009 (the “Employment Agreement”).

(f) Corporate Transactions. Subject to any better treatment provided for in
Section 2(g) below, the following provisions shall apply to the corporate
transactions described below:

(i) In the event of a proposed dissolution or liquidation of the Company, the
Award will terminate and be forfeited immediately prior to the consummation of
such proposed transaction, unless otherwise provided by the Administrator.

 

4



--------------------------------------------------------------------------------

(ii) In the event of a proposed sale of all or substantially all of the assets
of the Company, or the merger of the Company with or into another corporation,
the Award shall be assumed or substituted with an equivalent award by such
successor corporation, parent or subsidiary of such successor corporation;
provided that the Administrator may determine, in the exercise of its sole
discretion in connection with a transaction that constitutes a permissible
distribution event under Section 409A(a)(2)(v) of the Code, that in lieu of such
assumption or substitution, the Award shall be vested and non-forfeitable and
any conditions or restrictions on the Award shall lapse, as to all or any part
of the Award, including Restricted Stock Units as to which the Award would not
otherwise be non-forfeitable.

(g) Change in Control. The following provisions shall apply in the event of a
Change in Control prior to the third anniversary of the Date of Grant, and in
the event the Grantee becomes entitled to accelerated vesting under this
Section 2(g) and any other provision of Section 2 above, the Grantee shall be
entitled to the accelerated vesting provided by all such sections (but the
Grantee shall in no event become vested and non-forfeitable in more than the
Credited Restricted Stock Units and the Remaining Uncredited Restricted Stock
Units):

(i) If a Change in Control occurs during the Term or thereafter and the
Restricted Stock Units subject to the Award are not continued, assumed or
substituted, the Credited Restricted Stock Units and the Remaining Uncredited
Restricted Stock Units, to the extent then outstanding and not vested, shall
become fully vested and non-forfeitable as of the date of such Change in
Control.

(ii) In the event that, upon or within two (2) years after a Change in Control
that occurs during the Term, the Grantee’s employment or service with the
Company, Parent or any Subsidiary is terminated by the Company, Parent or any
Subsidiary without Cause or by the Grantee with Good Reason (as such terms are
defined in the Employment Agreement), the Credited Restricted Stock Units and
the Remaining Uncredited Restricted Stock Units, to the extent then outstanding
and not vested, shall become fully vested and non-forfeitable as of the date of
such termination.

(iii) If after the execution of an agreement during the Term that would result
in a Change in Control if such agreement were consummated (a “CIC Agreement”)
and prior to the occurrence of either a Change in Control or the termination of
the obligations to close under the CIC Agreement, the Grantee’s employment or
service with the Company, Parent or any Subsidiary is terminated by the Company,
Parent or any Subsidiary without Cause or by the Grantee with Good Reason (as
such terms are defined in the Employment Agreement) and subsequent to such
termination the Change in Control under the CIC Agreement is consummated, the
Credited Restricted Stock Units and the Remaining Uncredited Restricted Stock
Units, to the extent then outstanding and not vested, shall become fully vested
and non-forfeitable upon the consummation of such Change in Control.

 

5



--------------------------------------------------------------------------------

(iv) For purposes of this Agreement, “Change in Control” shall mean the first of
the following events to occur after the Date of Grant:

(A) any person or group of persons (as defined in Section 13(d) and 14(d) of the
Exchange Act) together with its Affiliates (as defined below), but excluding
(i) the Company or any of its subsidiaries, (ii) any employee benefit plans of
the Company or (iii) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company (individually a “Person” and collectively,
“Persons”), is or becomes, directly or indirectly, the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act) of securities of the Company
representing forty percent (40%) or more of the combined voting power of the
Company’s then outstanding securities;

(B) the consummation of a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other corporation or entity
regardless of which entity is the survivor, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or being converted into voting securities of the surviving entity)
more than fifty percent (50%) of the combined voting power of the voting
securities of the Company, such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation; or

(C) the stockholders of the Company approve a plan of complete liquidation or
winding-up of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
provided, however, that a sale of the Company’s search business shall not
constitute a Change in Control, regardless of whether stockholders approve the
transaction.

(v) For purposes of this Agreement, “Affiliate” means, with respect to any
individual or entity, any other individual or entity who, directly or indirectly
through one or more intermediaries, controls, is controlled by or is under
common control with, such individual or entity.

(vi) For purposes of this Agreement, “Term” shall have the same meaning as in
the Employment Agreement.

If at the time of a Change in Control, the Company’s Change in Control Employee
Severance Plan or similar plan (to the extent such a plan exists and applies)
applicable at the time of a Change in Control provides for better treatment for
the Company’s Restricted Stock Units granted in 2009 that include operating cash
flow-based performance vesting provisions and are then held by the Company’s
other senior executives generally than is provided under this Section 2(g), the
Grantee shall be entitled to such better treatment with respect to the
Restricted Stock Units subject to the Award.

 

6



--------------------------------------------------------------------------------

(h) Income Taxes. Except as provided in the next sentence, the Company shall
withhold and/or reacquire a number of Shares issued in payment of (or otherwise
issuable in payment of, as the case may be) the Restricted Stock Units having a
Fair Market Value equal to the taxes that the Company determines it or the
Employer is required to withhold under applicable tax laws with respect to the
Restricted Stock Units (with such withholding obligation determined based on any
applicable minimum statutory withholding rates). In the event the Company cannot
(under applicable legal, regulatory, listing or other requirements, or
otherwise) satisfy such tax withholding obligation in such method, the Company
may satisfy such withholding by any one or combination of the following methods:
(i) by requiring the Grantee to pay such amount in cash or check; (ii) by
deducting such amount out of any other compensation otherwise payable to the
Grantee; and/or (iii) by allowing the Grantee to surrender shares of Common
Stock of the Company which (a) in the case of shares initially acquired from the
Company (upon exercise of a stock option or otherwise), have been owned by the
Grantee for such period (if any) as may be required to avoid a charge to the
Company’s earnings, and (b) have a Fair Market Value on the date of surrender
equal to the amount required to be withheld. For these purposes, the Fair Market
Value of the Shares to be withheld or repurchased, as applicable, shall be
determined on the date that the amount of tax to be withheld is to be
determined.

(i) Release. The Grantee’s rights to receive any accelerated vesting of the
Restricted Stock Units subject to the Award in connection with a termination of
the Grantee’s employment or service pursuant to Section 2 shall require the
Grantee to execute and deliver to the Company (with the period to revoke
expiring without the Grantee’s revocation) within sixty (60) days of such
termination (or, if earlier, the date the Company is required to make payment
hereunder in connection with such termination) a release in the form annexed to
the Employment Agreement. The Grantee shall also be required to promptly resign
from the Board and all officerships, directorships or fiduciary positions with
the Company and its Affiliates upon a termination of the Grantee’s employment or
service.

Section 3. Miscellaneous

(a) Notices. Any and all notices, designations, consents, offers, acceptances
and any other communications provided for herein shall be given in writing and
shall be delivered either personally or by registered or certified mail, postage
prepaid, which shall be addressed, in the case of the Company to both the Chief
Financial Officer and the General Counsel of the Company at the principal office
of the Company and, in the case of the Grantee, to the Grantee’s address
appearing on the books of the Company or to the Grantee’s residence or to such
other address as may be designated in writing by the Grantee.

(b) No Right to Continued Employment. Nothing in the Plan or in this Agreement
shall confer upon the Grantee any right to continue in the employ of the
Company, a Parent or any Subsidiary or shall interfere with or restrict in any
way the right of the Company, Parent or any Subsidiary, which is hereby
expressly reserved, to remove, terminate or discharge the Grantee at any time
for any reason whatsoever, with or without Cause and with or without advance
notice.

 

7



--------------------------------------------------------------------------------

(c) Bound by Plan. By signing this Agreement, the Grantee acknowledges that she
has received a copy of the Plan and has had an opportunity to review the Plan
and agrees to be bound by all the terms and provisions of the Plan.

(d) Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, and of the Grantee and
the beneficiaries, executors, administrators, heirs and successors of the
Grantee.

(e) Invalid Provision. The invalidity or unenforceability of any particular
provision thereof shall not affect the other provisions hereof, and this
Agreement shall be construed in all respects as if such invalid or unenforceable
provision had been omitted.

(f) Modifications. No change, modification or waiver of any provision of this
Agreement shall be valid unless the same is in writing and signed by the parties
hereto.

(g) Entire Agreement and Full Satisfaction. This Agreement, the Plan and the
Employment Agreement contain the entire agreement and understanding of the
parties hereto with respect to the subject matter contained herein and therein
and supersede all prior communications, representations and negotiations in
respect thereto. The Restricted Stock Units subject to the Award, along with the
other long-term incentive awards granted to the Grantee under the Plan on or
around the date hereof, shall be in complete satisfaction of any and all rights
the Grantee may have, under the Employment Agreement or otherwise, to receive
annual equity grants for 2009.

(h) Repayment Obligation. In the event of a restatement of financial results,
the Restricted Stock Units subject to the Award shall be subject to the
repayment and other obligations contained in Section 10 of the Employment
Agreement (the clawback provisions).

(i) Adjustments. For purposes of the Restricted Stock Units subject to the
Award, the term “stock dividend” under Section 16 of the Plan shall include
dividends or other distributions of the stock of the subsidiaries of the
Company.

(j) Governing Law. This Agreement and the rights of the Grantee hereunder shall
be construed and determined in accordance with the laws of the State of
Delaware.

(k) Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.

(l) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the 25th day of February, 2009.

 

YAHOO! INC.

/s/ Blake Jorgensen

By:   Blake Jorgensen Its:   Chief Financial Officer

Carol Bartz Signature:  

/s/ Carol Bartz

Printed Name:   Carol Bartz Address:   701 First Avenue   Sunnyvale, CA 94089

 

9



--------------------------------------------------------------------------------

EXHIBIT A

PERFORMANCE-BASED REQUIREMENTS

For each of 2009, 2010 and 2011 (each, a “Performance Year”), the Grantee shall
be credited with a number of Restricted Stock Units based on the Company’s
actual Operating Cash Flow (as defined below) for that Performance Year in
comparison with the Annual OCF Performance Target (as defined below) established
by the Administrator for that Performance Year. For each Performance Year, the
percentage of the Annual Target Number of Restricted Stock Units that shall be
credited for such Performance Year shall be determined based on the percentage
of the Annual OCF Performance Target achieved as set forth below

 

Actual OCF as a Percentage of Annual OCF Performance Target

   Percentage of Annual
Target Number of
Restricted Stock Units
Credited  

Less than 85%

   0 %

85%

   50 %

100%

   100 %

105%

   120 %

115%

   170 %

120% or greater

   200 %

The Annual Target Number of Restricted Stock Units will be credited to the
Grantee if the Company achieves 100% of the OCF Performance Target for that
Performance Year, with the maximum number of Restricted Stock Units that may be
credited for any Performance Year being 200% of the Annual Target Number. If the
Actual OCF as a Percentage of the Annual OCF Performance Target is between 85%
and 120% and falls between two of the performance levels identified in the table
above, the Percentage of the Annual Target Number of Restricted Stock Units to
be credited shall be determined by linear interpolation between the levels
stated in the chart above.

Any Restricted Stock Units credited to the Grantee pursuant to the foregoing
provisions shall continue to be subject to the vesting provisions set forth in
Section 2 of this Agreement. The Annual OCF Performance Target for each year
shall be established by the Administrator not later than ninety (90) days after
the start of such year and in all events at a time when it is substantially
uncertain whether the Target will be achieved. The Administrator shall,
following the end of each Performance Year, determine, whether and the extent to
which the applicable OCF Performance Target has been satisfied. Such
determinations by the Administrator shall be final and binding. In no event
shall the Grantee be credited more than 200% of the Annual Target Number of
Restricted Stock Units for any one Performance Year; and in no event shall the
Grantee be entitled to payment of more than 200% of the Target Number of
Restricted Stock Units subject to this Award.

 

1



--------------------------------------------------------------------------------

For purposes of the Award, the following definitions shall apply:

 

  •  

“Annual OCF Performance Target” means, with respect to each Performance Year,
the Operating Cash Flow target established by the Administrator for such
Performance Year for purposes of the Award.

 

  •  

“Operating Cash Flow” means the Company’s operating income before depreciation,
amortization and stock-based compensation expense as determined by the Company
on the basis of its annual financial statements; provided, however, Operating
Cash Flow shall be adjusted by the Administrator as follows:

 

  (a) increased or decreased to eliminate the financial statement impact of
acquisitions and costs associated with such acquisitions and the costs incurred
in connection with potential acquisitions that are required to be expensed under
Statement of Financial Accounting Standards (“SFAS”) No. 141 (revised 2007),
“Business Combinations” (“SFAS 141R”);

 

  (b) increased or decreased to eliminate the financial statement impact of
divestitures and costs associated with such divestitures and the costs incurred
in connection with potential divestitures that are required to be expensed under
SFAS No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets”
(“SFAS 144”);

 

  (c) increased or decreased to eliminate the financial statement impact of any
new changes in accounting standards announced during the year that are required
to be applied during the year in accordance with GAAP;

 

  (d) increased or decreased to eliminate the financial statement impact of
restructuring charges that are required to be expensed (or reversed) under SFAS
No. 146, “Accounting for Costs Associated With Exit or Disposal Activities” &/or
SFAS No. 112, “Employers’ Accounting for Postemployment Benefits” &/or SFAS
No. 144, resulting from a corporate reorganization;

 

  (e) increased or decreased to eliminate the financial statement impact of
impairment charges that are required to be recorded under SFAS No. 142,
“Goodwill and Other Intangible Assets”; and

 

  (f) increased or decreased to adjust the foreign exchange translation impact
on Operating Cash Flow to reflect the foreign exchange rates in effect when the
Company’s OCF Performance Target is established.

 

2